Citation Nr: 1618641	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-02 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for esophageal cancer.

2.  Entitlement to service connection for a skin condition, claimed as lipoma, to include skin cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968 to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran's claim of entitlement to service connection for lipoma includes any skin disorder that is reasonably encompassed by his reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The evidence of the record reflects he has been diagnosed as having skin cancer.  As such, the issue on appeal has been recharacterized as entitlement to service connection for a skin disorder, to include skin cancer, as the Veteran does not have the requisite medical expertise to establish a diagnosis for the claimed disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The presumptive provisions related to herbicide exposure are not intended to limit service connection on a direct basis when the evidence establishes a nexus between a current disability and herbicide exposure in service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  

VA is required to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, the current disability requirement has been met with respect to the Veteran's service connection claims for esophageal cancer and a skin disorder, to include skin cancer.  In July 2014, the Veteran submitted an article from Viet Vet's News & Views that references a study published in the February 2014 issue of Plastic and Reconstructive Surgery that indicates there may be a link between herbicide exposure and basal cell and squamous cell carcinomas.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting evidence that indicates that the claimant's disability may be associated with service must go beyond the claimant's own statements suggesting that such a link exists).  

The Veteran's skin cancer has been variously diagnosed as basal cell carcinoma and squamous cell carcinoma.  Esophageal washing samples from 1998 that included squamous cells also revealed atypical cells.  The Veteran is presumed to have been exposed to herbicide agents in service due to his service in the Republic of Vietnam.  As there is evidence that indicates the claimed disabilities may be associated with military service, a VA opinion addressing direct service connection is necessary to fulfill the duty to assist.  See 38 U.S.C.A. § 5103A(d); McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine whether his esophageal cancer and/or skin disorder, to include skin cancer, is at least as likely as not the result of disease of injury in service, to include the presumed exposure to herbicide agents.

The examiner must give a rationale for any opinion provided.  An opinion that simply indicates there is no link to service because the claimed disabilities are not a disease presumed to be associated with herbicide exposure will be deemed inadequate due to lack of sufficient rationale.  The examiner is asked to specifically address the study published in the February 2014 issue of Plastic and Reconstructive Surgery that indicates there may be a link between herbicide exposure and basal cell and squamous cell carcinomas, in addition to any other relevant studies, as it relates to the Veteran's service connection claims, to include the presence of atypical cells found in 1998 esophageal washing samples that included squamous cells.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case.  After allowing an appropriate opportunity to respond, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

